ACCEPTED
                                                                                                                                05-17-00142-CV
                                                                                                                      FIFTH COURT OF APPEALS
                                                                                                                                DALLAS, TEXAS
                                                                                                                              2/8/2018 10:43 AM
                                                                                                                                     LISA MATZ
                                                                                                                                         CLERK




                                         Thompson, Coe, Cousins & Irons, L.L.P.
                                                     Attorneys and Counselors
                                                                                                        FILED IN
                                                                                                 5th COURT OF APPEALS
Cassie J. Dallas                                                                                     DALLAS, TEXAS Austin
Direct Dial: (214) 871-8257                                                                      2/8/2018 10:43:09 AM Dallas
cdallas@thompsoncoe.com                                                                                              Houston
                                                                                                       LISA MATZ Los Angeles
                                                                                                         Clerk    New Orleans
                                                                                                                         Saint Paul

                                                      February 8, 2018


    Lisa Matz                                                                                     Via E-Filing
    Clerk of Court
    Fifth Court of Appeals
    600 Commerce St., Suite 200
    Dallas, TX 75202-4658

              Re:      No. 05-17-00142-CV; Lakshmi Realty, LLC d/b/a DFW Realties v. Firewheel
                       Brokerage PLLC, Dallas Local Realty Group, Inc., Triangle Group GP, LLC,
                       Jaleh Kaftousian, and Edith Leon Kelly

    Dear Ms. Matz:

            This letter confirms receipt of correspondence from the Dallas Court of Appeals setting
    this appeal for oral argument on February 14, 2018 at 2:00 p.m. I will present oral argument on
    behalf of Appellees Dallas Local Realty Group, Inc., Triangle Group GP, LLC, and Edith Leon
    Kelly.

                                                                      Very truly yours,

                                                                      /s/ Cassie J. Dallas

                                                                      Cassie J. Dallas




  Plaza of the Americas | 700 N. Pearl Street, Twenty-Fifth Floor | Dallas, TX 75201-2832 | (214) 871-8200 | Fax: (214) 871-8209
February 8, 2018
Page 2



cc:         Michael S. Gardner
            mg@gardnerhaas.com
            Eric P. Haas
            eh@gardnerhaas.com
            GARDNER HAAS, PLLC
            2828 Routh Street
            Suite 660
            Dallas, Texas 75201
            Counsel for Appellant

            Bo Blackburn
            bo@abdmlaw.com
            Jacob Scheick
            jscheick@abdmlaw.com
            ALMANZA, BLACKBURN, DICKIE & MITCHELL, LLP
            2301 S. Capital of Texas Highway
            Building H
            Austin, Texas 78746
            Counsel for Appellees Firewheel Brokerage, PLLC
            and Jaleh Kaftousian




2923702
10068.066